Detailed Action
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 11 and 12 are allowed per reasons given in the final rejection, filed 22 November 2021.
Claims 1 – 10 and 13 are allowed for the following:

U.S. 4,601,583 to Amorese teaches a mixing agitator that comprises a glass coated metal hub that is radially symmetrical about a central axis. This hub has blades extending from it and has a centrally located receiving portion about the central axis for receiving a drive shaft; this shaft is purposed for rotating the agitator. Per Claim 1, Amorese is silent on the mixing blades comprising fluorinated polymer, wherein said hub is partially embedded within the fluorinated polymer and the fluorinated polymer is secured to the hub by securing portions of the hub.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1 – 13 are allowable. Claims 14 – 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions: Group I (Claims 1 – 13), Group II (Claims 14 – 16), and Group III (Claim 17), as set forth in the Office action mailed on 7 July 2021, is hereby withdrawn and Claims 14 – 17 are hereby rejoined and fully examined for patentability In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774